     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 1 of 23



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOCIATION OF
AMERICA,
                                                    Case No. 18 Civ. 566 (TJM)(CFH)
                     Plaintiff,
        v.

ANDREW CUOMO, both individually and in his
official capacity; MARIA T. VULLO, both
individually and in her official capacity; and
THE NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICES,

                     Defendants.




                         DEFENDANT VULLO’S OPPOSITION
                        TO PLAINTIFF’S MOTION TO AMEND




                          Emery Celli Brinckerhoff & Abady LLP
                              600 Fifth Avenue, 10th Floor
                              New York, New York 10020
                                      (212) 763-5000

                            Attorneys for Defendant Maria Vullo
       Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 2 of 23



                                                    TABLE OF CONTENTS
                                                                                                                             PAGE NO.

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

PROCEDURAL HISTORY.............................................................................................................4

          I.        THE DISTRICT COURT DISMISSED THE NRA’S SELECTIVE
                     ENFORCEMENT CLAIMS AGAINST MS. VULLO LAST MAY......................4

          II.       THE NRA’S SHIFTING BASES FOR AMENDMENT ........................................6

                     The NRA Received Documents from Lloyd’s in June Which Make
                     No Mention of Ms. Vullo ..........................................................................................6

                     Discovery Proceeds Without the Selective Enforcement Claim ..............................7

                     At the December Court Conference, the NRA Seeks Amendment Based
                     on Information from Someone “Knowledgeable of the Conversations”
                     between DFS, Ms. Vullo and Lloyd’s. In Response to an Interrogatory,
                     the NRA Acknowledges that No Percipient Witness Exists To Support
                     its New Theory. ........................................................................................................8

                     In its Motion to Amend, the NRA Changes Its Claimed Basis Yet Again ................9

ARGUMENT ...................................................................................................................................9

          I.        THE PROPOSED COMPLAINT DOES NOT SUFFICIENTLY ALLEGE
                     THAT MS. VULLO PERSONALLY HAD KNOWLEDGE OF
                     COMPARATOR VIOLATIONS THAT SHE FAILED TO PROSECUTE,
                     AS THE DISTRICT COURT REQUIRED .............................................................9

                     A.        The Complaint Is an Exercise in Distraction; Boiled to Its Essence,
                                There are Only Three New Allegations Even Arguably
                                Concerning Ms. Vullo ................................................................................10

                     B.        The Three Vullo-Specific Allegations Do Not Allege Knowledge
                                of Comparators, as the District Court Required.........................................13

          II.       THE NRA CANNOT MEET ITS BURDEN TO ESTABLISH DILIGENCE
                     AND LACK OF BAD FAITH...............................................................................16

          III.      VULLO WOULD BE PREJUDICED BY THIS
                     UNTIMELY AMENDMENT................................................................................19

CONCLUSION ............................................................................................................................. 20

                                                                      i
        Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 3 of 23



                                                  TABLE OF AUTHORITIES
                                                                                                                                PAGE NO.
Cases

Ashcroft v. Iqbal,
       556 U.S. 662 (2009) ...................................................................................................... 6, 11

Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc.,
       304 F.R.D. 170 (S.D.N.Y. 2014) ...................................................................................... 17

LaTrieste Rest. v. Vill. of Port Chester,
       188 F.3d 65 (2d Cir. 1999).................................................................................................. 4

Parker v. Columbia Pictures Indus.,
       204 F.3d 326 (2d Cir. 2000).............................................................................................. 16

Verdone v. Am. Greenfuels, LLC,
      No. 3:16-CV-01271 (VAB), 2017 WL 3668596 (D. Conn. Aug. 24, 2017) .............. 16, 18

WL Cruz v. United Automobile Workers,
      2019 WL 3239843 (N.D.N.Y. 2019) ................................................................................ 17

Rules

Fed. R. Civ. P. 12 .......................................................................................................................... 10

Fed. R. Civ. P. 15(a) ..................................................................................................................... 16

Fed. R. Civ. P. 16 .................................................................................................................... 16, 19

Fed. R. Civ. P. 26 ............................................................................................................................ 9




                                                                       ii
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 4 of 23



                                 PRELIMINARY STATEMENT

       Seven months ago, the District Court dismissed the NRA’s selective enforcement claim

against the New York State Department of Financial Services former Superintendent Maria

Vullo. It found that the NRA failed to allege the facts essential to a claim of selective

enforcement: that Ms. Vullo was specifically aware of and knowingly failed to prosecute similar

violations of the Insurance Law committed by entities that were not involved in firearm-related

advocacy. For over five months, the case continued and the NRA made no effort to revive this

failed claim—until after this Court held that the dismissal of the NRA’s selective enforcement

claim rendered irrelevant certain of the NRA’s discovery requests. Intent on extending discovery

beyond the bounds delimited by this Court, the NRA sought to revive the selective claim in

support of those requests.

       But the District Court’s holding cannot be ignored: in order to plead a cognizable claim

of selective enforcement, the NRA must proffer detailed and specific allegations that Maria

Vullo knew about specific insurance-law violations by specific “comparator” entities yet

declined to prosecute them. In the current posture, the NRA must also establish that it acted

diligently over the last seven months to investigate this issue, and that it has good cause for this

untimely amendment. The NRA can do neither.

       The NRA’s proposed amendment fails to satisfy the pleading standard set out by the

District Court in its May 2019 decision. A plaintiff bringing a selective enforcement claim must

allege facts sufficient to show that the defendant “consciously applied a different standard of

enforcement to similarly-situated entities . . . [i.e., that] the defendant was aware of similarly-

situated entities, and failed to take comparable action against them.” Dkt. 112 (“Dismissal

Decision”) at 8. Merely asserting that a defendant is a high-level official of a large regulatory

agency does not permit imputing to such an official alleged industry-wide knowledge. High-

                                                  1
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 5 of 23



level officials are not “deemed” to know everything that occurs in their agencies or their

regulated industries and cannot be sued for damages in their personal capacity by every law

violator who asserts they should not have been investigated. Rather, the plaintiff must assert a

specific factual basis to allege that the agency head had personal knowledge of similarly-situated

comparators who had broken the law, and that she deliberately failed to prosecute them. Judge

McAvoy held that the relevant comparator-violations were those committed by Lockton with

respect to its non-NRA affiliate programs. The defect in the NRA’s complaint was that the NRA

had not pleaded that Ms. Vullo knew about those violations when DFS commenced its

investigation and declined to pursue them.

       The NRA’s proposed complaint suffers from precisely the same defect. Stripped of its

inflammatory rhetoric, sweeping references to “Defendants,” intentionally vague word choice

(because the NRA cannot, in good faith, allege that Ms. Vullo “said” something, it alleges that

she “made [something] clear”—without saying how), the proposed Second Amended Complaint

contains no allegation that Ms. Vullo knew about the Insurance Law violations committed by

Lockton as to the four non-NRA affiliate programs described in the Complaint. It also makes no

allegations that Ms. Vullo knew of any other specific violations by a non-NRA entity in October

2017, when DFS launched the Carry Guard investigation, as Judge McAvoy specifically

required. The NRA makes no allegation that she consciously refused to prosecute same.

Instead, the proposed Complaint makes conclusory statements about knowledge of “infractions

relating to other, similarly situated policies.” This is not nearly enough to meet the standard set

forth by Judge McAvoy. Absent a detailed pleading of who allegedly violated which provision

of the Insurance Law, the Court cannot determine whether these are fair comparators for a

selective enforcement claim—and thus, it cannot uphold the claim for selective enforcement.

See Dismissal Decision at 6 (“At the motion to dismiss stage, a court must determine whether,

                                                 2
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 6 of 23



based on a plaintiff’s allegations in the complaint, it is plausible that a jury could ultimately

determine that the comparators are similarly situated.” (internal quotation marks omitted)).

Because the proposed Complaint does not comply with the District Court’s order, amendment

must be denied.

       It also bears stating that the NRA’s scurrilous allegations about Ms. Vullo are completely

false: Ms. Vullo never knew of any other similar violations by comparators that DFS did not

prosecute. No documents and no witness will say otherwise. The NRA has no factual basis for

making these allegations, and it hasn’t offered one. Without some basis for amendment, the

NRA cannot meet its burden of demonstrating good cause to amend.

       The NRA’s motion and its pre-motion submissions are a study in delay, obfuscation and

shifting stories. The NRA offers no explanation for its five-month delay in seeking this

amendment, and there is none. The NRA obtained documents from Lloyd’s in June 2019 and

claimed, at first, that they provided a basis to add a claim for selective enforcement against Maria

Vullo. When it became clear that the documents do not even mention Ms. Vullo, much less

implicate her in illegal conduct, the NRA backpedaled and switched gears, asserting that it had

identified “a witness” with knowledge of allegedly inculpatory statements by Ms. Vullo. That

assertion quickly collapsed as well, when the NRA was forced to admit, in response to an

interrogatory, that its “witness” was not a percipient or even hearsay witness, but a consulting

expert with no personal knowledge of the matter. The NRA now asserts that the basis for its

allegations against Ms. Vullo is an “investigation”—although it offers no description of the

timeframe, findings, or evidence such an “investigation” uncovered. The NRA’s house of cards

is crumbling fast.

       What is clear is that the NRA has no more basis now to bring a selective enforcement

claim against Ms. Vullo than it did when the District Court dismissed its claim. It tries to hide

                                                  3
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 7 of 23



that inadequacy behind a veil of broad and unsupported allegations. The NRA cannot be

permitted to amend where it has not detailed, at a bare minimum, what information it received

that supports its specific Vullo-related allegations, when it received such information, and why it

could not have obtained that information earlier in the exercise of diligence.

                                  PROCEDURAL HISTORY

I.     THE DISTRICT COURT DISMISSED THE NRA’S SELECTIVE
       ENFORCEMENT CLAIMS AGAINST MS. VULLO LAST MAY

       In a decision dated May 9, 2019, Judge McAvoy dismissed the NRA’s selective

enforcement claim against Ms. Vullo “because the [First] Amended Complaint lacks plausible

allegations that Defendants had knowledge of the purported Insurance Law violations by the

comparators.” Dismissal Decision at 8.

       The District Court explained that a law enforcement target cannot make out a selective

enforcement claim simply by alleging that it was treated more harshly than other violators. Law

enforcement is always operating with limited information and resources, so “‘[m]ere failure to

prosecute other offenders is not a basis for a finding of denial of equal protection.’” Dismissal

Decision at 8 (quoting LaTrieste Rest. v. Vill. of Port Chester, 188 F.3d 65, 70 (2d Cir. 1999)).

Instead, in order to state a damages claim against a law enforcement official, the plaintiff must

plead facts demonstrating that the specific law enforcement officer defendant “knew of other

violations, but declined to prosecute them,” and “consciously applied a different standard of

enforcement to similarly-situated entities.’” Id. at 8. Only by showing a conscious decision not

to prosecute can a plaintiff establish a constitutional equal protection violation that would permit

such a claim in a high official’s personal capacity. Moreover, at the motion to dismiss stage, the

Court must analyze whether there are sufficient well-pleaded facts about the alleged comparators




                                                 4
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 8 of 23



that, “based on a plaintiff’s allegations in the complaint, it is plausible that a jury could

ultimately determine that the comparators are similarly situated.” Id. at 6.

        Applying that standard, the District Court based its review of the claim on the assertions

made in Paragraph 59 on the Complaint. In Paragraph 59, the NRA alleged the existence of

three specific insurance law violations committed by Lockton Affinity—violations that DFS

allegedly has not prosecuted: (1) referring to the “insurer’s AM Best rating” for the affinity

programs for the American Optometric Association (“AOAExcel”), the Veterans of Foreign

Wars (“VFW”), and Moose, (2) offering to give no-cost insurance to members of the

Professional Photographers of America (“PPA”) and the VFW, and (3) paying AOAExcel,

Moose, VFW, and PPA based on actual premiums collected. The Court held, at the pleading

stage, that these comparator organizations were “similarly situated” to the NRA “at least to the

extent they all maintained affinity insurance programs that violate certain non-firearm-related

Insurance Law regulations.” Dismissal Decision at 7.

        But the District Court dismissed the First Amended Complaint’s selective enforcement

claims because the NRA failed to make specific “factual allegations indicating that either Gov.

Cuomo or Supt. Vullo had knowledge of the specific violations identified in paragraph 59 of the

Amended Complaint.” Id. at 9. A selective enforcement claim requires a showing that the

named law enforcement official “knew” of the similar violations and “consciously applied a

different standard of enforcement to similarly-situated entities.” Id. at 8 (emphases added;

internal citations and alterations omitted). It was not enough that comparable violations arguably

exist; to seek damages from Ms. Vullo, the NRA had to allege that Ms. Vullo—not others in the

industry, not someone else in a 1,400-person state agency—“knew of similar non-firearm-related

Insurance Law violations by the comparators but consciously declined to prosecute them.” Id.

at 9-10.

                                                   5
      Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 9 of 23



        Citing the seminal Court decision of Ashcroft v. Iqbal, where the Supreme Court held that

Plaintiff did not sufficiently allege that Attorney General Ashcroft “knew of” and “was the

principal architect” of the DOJ’s discriminatory policy, 556 U.S. 662, 680-81 (2009), the District

Court here held that the NRA did not come close to pleading knowledge. Knowledge, Judge

McAvoy held, cannot be “inferred” from the public record. Dismissal Decision at 10. And

“conclusory statements of Defendants’ scienter,” “naked assertions” and “formulaic

recitation[s],” do not suffice. Id. at 9.

        The District Court allowed the NRA to re-plead its selective enforcement claim, if it

could specifically allege that “Vullo knew of non-firearm-related Insurance Law violations by

the comparators when DFS commenced its investigation in the NRA’s insurance programs, or

allege facts plausibly supporting the conclusion that the defendants were aware of such

violations by the comparators yet consciously declined to enforce the Insurance Law against the

comparators.” Id. at 11. Plaintiff failed to even attempt to re-plead the claim—until its

discovery efforts were limited by this Court’s rulings.

II.     THE NRA’S SHIFTING BASES FOR AMENDMENT

        The NRA’s stated basis for amendment has changed, repeatedly, since it first sought

amendment in November 2019. Throughout this odyssey of shifting rationales, the NRA has

been unable to offer a single solitary factual statement supporting the claim that Ms. Vullo had

any knowledge of specific comparator violations or ever consciously declined to prosecute same.

The NRA Received Documents from Lloyd’s in June Which Make No Mention of Ms. Vullo

        On June 6, 2019—less than a month after the Court’s Dismissal Decision—in response to

the NRA’s subpoena, Lloyd’s produced documents to NRA that the NRA would then claim

provided a basis to amend the Complaint. None of those three short documents state—and none

even imply—that Ms. Vullo had any knowledge of violations by any other entities. See Dkts.

                                                 6
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 10 of 23



154-7 (Sealed Ex. B), 154-8 (Sealed Ex. C), and 154-9 (Sealed Ex D). In fact, Ms. Vullo is not

even mentioned in the three documents (other than where her name is printed on the DFS

letterhead), and the documents make no mention of any law insurance violations by any other

entities, let alone violations by valid comparators like Lockton Affinity.1 Id.

Discovery Proceeds Without the Selective Enforcement Claim

       On August 8, 2019, this Court denied, in relevant part, the NRA’s motion to compel the

production of certain documents. Dkt. 121. Your Honor held that certain documents were

rendered irrelevant by Judge McAvoy’s dismissal of the NRA’s selective enforcement claim.

See, e.g., id. at 28, 44, 45 (“Insofar as plaintiff seeks to compel responses to requests relating to

defendants’ investigation of non-NRA related affinity insurance programs to support selective

enforcement claims, plaintiff’s motion to compel is denied, as plaintiff has failed to show the

relevance of such discovery to any remaining claim”), 48. The NRA appealed that decision to

the District Court. Dkt. 130. In opposing, Defendants also argued that the dismissal of the

selective enforcement claim bolstered the irrelevancy of the information the NRA sought. Dkt.

134 at 4.

The NRA’s November Amendment Request

       For more than five full months—from early June until November 2019—the NRA made

no effort to seek to amend based on the documents it received from Lloyd’s on June 6, 2019. On

November 25, 2019, the NRA wrote to the Court seeing leave to amend. It claimed its


1




                                                  7
    Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 11 of 23



amendment was timely because it was based on “the Lloyd’s documents and DFS’ recent

hostilities against yet another NRA-related insurance underwriter.” Dkt. 145 (Canoni Ltr.) at 2-

3. At that point, the NRA offered no other basis for its amendment. In response, Defendants

pointed out that the Lloyd’s documents had been in the NRA’s custody for over five months, the

documents in no way implicated Ms. Vullo, and Ms. Vullo had left DFS on February 1, 2019 so

recent DFS conduct was irrelevant. See Dkt. 146 (Scott Ltr., Nov. 26, 2019); Dkt. 147

(Greenberger Ltr., Nov. 26, 2019).

At the December Court Conference, the NRA Seeks Amendment Based on Information from
Someone “Knowledgeable of the Conversations” between DFS, Ms. Vullo and Lloyd’s. In
Response to an Interrogatory, the NRA Acknowledges that No Percipient Witness Exists To
Support its New Theory.

       At a December 4, 2019 conference, this Court pressed the NRA to explain its

(inexplicable) delay in moving to amend sooner. At that point, Plaintiff admitted that the NRA

“couldn’t just amend on the basis of the documents [from Lloyd’s] themselves” and that the

NRA was “not able” “to get that information [about whether Ms. Vullo has knowledge about any

competitors’ violations] from Lloyd’s.” Greenberger Decl. Ex. 1 at 5, 14-15. Shifting gears

away from the Lloyd’s documents, the NRA instead asserted, for the first time, that it had

obtained new, allegedly incriminating information specifically about Ms. Vullo through

“investigative efforts from non-parties.” Id. When asked to identify the non-party witness,

Plaintiff refused to disclose the name but claimed it was a “consulting individual” who was

“knowledgeable of the conversations between DFS, Ms. Vullo and Lloyd’s.” Id. at 6.

       Promptly after the December 4, 2019 conference, Ms. Vullo, through her counsel, served

an interrogatory on the NRA seeking the identity of anyone who “Plaintiff will claim possess[es]

knowledge or information that Maria Vullo has or had knowledge” of similarly-situated

comparator’s violations that were not prosecuted by DFS. Greenberger Decl. Ex. 2 at 2. In


                                                8
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 12 of 23



response, the NRA objected because “consulting experts” need not be disclosed under Rule 26

(along with boilerplate objections). Id. at 2-3. It did not name any person with personal

knowledge—of either the percipient or the hearsay variety. Id.

In its Motion to Amend, the NRA Changes Its Claimed Basis Yet Again

       On December 20, 2019, the NRA filed the instant motion, along with a proposed Second

Amended Complaint (“Prop. SAC”). Dkt. 154-1. In its accompanying memorandum of law, the

NRA acknowledged that its proposed amendment was not based on statements by a percipient

witness, or even the hearsay statements of one; instead, its basis for the assertion that “Maria

Vullo knew” was the word of “a consulting expert [the NRA retained] to assist in interpreting the

Lloyd’s documents.” Dkt. 155 at 7. In the vaguest terms that one can conjure, the NRA also

claimed that it had “engaged in additional investigative work to uncover the factual allegations in

the Second Amended Complaint regarding Vullo’s knowledge.” Id. It did not detail what this

investigative work entailed, who was involved, or how the so-called investigation provided a

basis to make the—wholly false—allegations about Ms. Vullo. The NRA’s motion is similarly

vague as to timeline; it does not state when it supposedly obtained this information, only that it

had “concluded” this work (somehow) in both “September and October of 2019.” Id.

                                          ARGUMENT

I.     THE PROPOSED COMPLAINT DOES NOT SUFFICIENTLY ALLEGE THAT
       MS. VULLO PERSONALLY HAD KNOWLEDGE OF COMPARATOR
       VIOLATIONS THAT SHE FAILED TO PROSECUTE, AS THE DISTRICT
       COURT REQUIRED

       The proposed Second Amended Complaint, while seeking to add many new allegations,

makes virtually no effort to satisfy the District Court’s requirement that it allege that Maria Vullo

had personal knowledge of non-NRA violations and declined to prosecute them—because it




                                                 9
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 13 of 23



cannot, in good faith, do so. The few things the NRA does say on this subject fail to meet the

standard in the District Court’s Dismissal Decision.2

         A.     The Complaint Is an Exercise in Distraction; Boiled to Its Essence, There are
                Only Three New Allegations Even Arguably Concerning Ms. Vullo

         Recognizing that it has virtually nothing to allege about Ms. Vullo specifically, the NRA

aims to distract the reader with allegations that are simply irrelevant to the key question on a

claim for selective enforcement: whether “Vullo knew of non-firearm-related Insurance Law

violations by the comparators when DFS commenced its investigation in the NRA’s insurance

programs.” Dismissal Decision at 11. Allegations that do not go to such specific knowledge

cannot serve as a basis to permit re-pleading to cure the deficiencies the Dismissal Decision

cited.

         In the main, the proposed Complaint’s attempt at alleging scienter amounts to vague and

unsupported allegations about the “knowledge” of “Defendants” or “DFS” generally, without

naming Ms. Vullo specifically: ¶¶ 22 (“Defendants were fully aware”), 65 (“Defendants became

aware”), 66 (“they knew”), 76 (“DFS also became specifically cognizant”; “DFS verbally

conveyed”), 77 (“provided a report to DFS”), 78 (“what DFS already knew”), 79 (“DFS recently

subpoenaed”). Dkt. 154-1 (Prop. SAC). Indeed, some of these allegations cannot reasonably

include Ms. Vullo, because they involve events that occurred after Ms. Vullo’s departure from

DFS. See, e.g., id. ¶ 79.

         None of these allegations meets the District Court’s standard—or the Supreme Court’s,

as Judge McAvoy already held. Dismissal Decision at 9-11. The Dismissal Decision relied on


2
  The NRA’s proposed Second Amended Complaint also fails to state a claim because, among other
reasons, the conduct the NRA complains of does not amount to selective prosecution, the NRA cannot
establish harm, Ms. Vullo is entitled to absolute immunity, and Ms. Vullo is protected by qualified
immunity. Should the Court permit this amendment, Ms. Vullo will seek dismissal under Rule 12 on a
variety of grounds.

                                                 10
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 14 of 23



Ashcroft v. Iqbal, which involved analogous facts. Iqbal held that high-level officials who were

sued for discrimination “cannot be held liable unless they themselves acted on account of a

constitutionally protected characteristic,” and, at the pleading stage, a complaint must be

dismissed where it “does not contain any factual allegation sufficient to plausibly suggest [the

government official’s] discriminatory state of mind.” 556 U.S. at 683 (emphasis added); see also

id. at 680-81 (holding insufficient that the complaint alleged “that Ashcroft was the ‘principal

architect’ of this invidious policy, and that Mueller was ‘instrumental’ in adopting and executing

it,” as these were “formulaic” “bare assertions” (internal citations omitted)). That analysis

applies equally here: Ms. Vullo ran a 1,400+ person agency with oversight over New York’s

immense insurance industry. She did not, and could not, know about every possible law

violation in the industry or all the activity the agency may have been involved in on a daily basis.

There is certainly no basis to ascribe to her the “general knowledge” of the industry (if that even

exists and is provable), much less a “conscious decision” on her part not to prosecute certain

violations.3

       This leaves just three factual allegations that even arguably purport to allege Ms. Vullo’s

knowledge. They do not come close to meeting the standard the District Court articulated.

       They are as follows:

               x      ¶ 21: “For example, beginning in February 2018, Vullo met
               personally with executives of regulated institutions, including
               Lloyd’s.17 (17: Vullo met with, and threatened, executives of
               Lloyd’s of London (‘Lloyd’s’ and its United States affiliate,
               Lloyd’s America, Inc, (‘LAI’).) During the meetings she discussed

3




                                                11
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 15 of 23



                an array of technical regulatory infractions plaguing the affinity-
                insurance marketplace. Vullo made it clear, however, that DFS was
                less interested in pursuing the infractions of which she spoke, so
                long as Lloyd’s ceased providing insurance to gun groups,
                especially the NRA.”

                x       ¶ 67: “In the aftermath of the Parkland tragedy, Vullo met
                with senior executives of Lloyd’s and LAI, and presented
                Defendants’ views on gun control and their desire to leverage their
                powers to combat the availability of firearms, including
                specifically by weakening the NRA. These backchannel meetings
                began on or about February 27, 2018, in the wake of a speech by
                Vullo at a breakfast meeting of the New York City Bar
                Association; participants included Vullo herself, along with Joseph
                Gunset of LAI.”

                x        ¶ 69: “Vullo and DFS made clear that Lloyd’s could avoid
                liability for infractions relating to other, similarly situated
                insurance policies, so long as it aided DFS’s campaign against gun
                groups.”4

        We pause here to inform the Court that each of these allegations is emphatically false and

the NRA has no basis to make these allegations. Ms. Vullo ardently denies these allegations. As

the Superintendent of an agency charged with regulating the insurance and banking industries,

she regularly made public speeches about her agency’s work and, in the aftermath of those

speeches, representatives of regulated entities would often approach her in public places. But

she can state categorically, contrary to the NRA’s allegations, that she never “discussed an array

of technical regulatory infractions plaguing the affinity-insurance marketplace” with Lloyd’s

executives or stated to them that “DFS was less interested in pursuing the infractions of which


4
  In the “Claims” section at the end of its proposed Complaint, the NRA relies on boilerplate language to
plead its selective enforcement claim, stating that Ms. Vullo “was aware” that “other identical (or at least
similar in all material respects) affinity-insurance programs had the same legal infirmities that resulted in
the penalties against Lockton, Chubb, and Lloyd’s.” Prop. SAC ¶¶ 110-12 (claiming that Ms. Vullo “was
aware” that “other identical (or at least similar in all material respects) affinity-insurance programs had
the same legal infirmities that resulted in the penalties against Lockton, Chubb, and Lloyd’s”). The
District Court was already quite clear that such “naked assertions devoid of further factual enforcement”
are “conclusory statements” which are entitled to no weight. Dismissal Decision at 9 (quotations
omitted).

                                                     12
    Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 16 of 23



she spoke, so long as Lloyd’s ceased providing insurance to gun groups, especially the NRA.”

Id. ¶ 21. She never told executives of Lloyd’s that Defendants “desire[d] to leverage their

powers to combat the availability of firearms, including specifically by weakening the NRA.”

Id. ¶ 67. She never “made clear that Lloyd’s could avoid liability for infractions relating to

other, similarly situated insurance policies, so long as it aided DFS’s campaign against gun

groups.” Id. ¶ 69. She never had “backchannel meetings” with Lloyd’s executives or

“threatened” them. Id. ¶¶ 21 n.17 & ¶ 67.

       If it would be helpful to the Court, Ms. Vullo would be happy to provide an affidavit

swearing, under oath, that these allegations are false. Should the NRA have a legitimate basis

for its amendment—and it is clear it does not—it should be willing to make the same offer.

While such an affidavit would admittedly not be routine at the pleading stage, given the age of

the case, the Court surely has discretion to avoid substantial motion practice, see supra n. 2,

where an exchange of affidavits will demonstrate a pleading’s falsity at the outset.

       That said, the Court can deny the motion without considering the falsity of the NRA’s

allegations, because these three allegations do not adequately allege knowledge of comparators

as the District Court required for the NRA to re-plead its selective enforcement claim.

       B.      The Three Vullo-Specific Allegations Do Not Allege Knowledge of
               Comparators, as the District Court Required

       Eight months after the District Court’s dismissal of its selective enforcement claims, the

NRA still cannot allege that “Supt. Vullo had knowledge of the specific violations identified in

paragraph 59 of the Amended Complaint,” as the District Court required. Id. As detailed above,

paragraph 59 made specific allegations about Lockton’s violations of three specified provisions

of the Insurance Law—¶¶ 2212(a)(1), 2324(a), and 2116—for four specified and identified

affinity programs—AOAExcel, Moose, VFW, and PPA. See supra at 5. While the District


                                                 13
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 17 of 23



Court concluded that “the NRA and the comparator-organizations are similarly situated,” it

dismissed the claim nonetheless because there was no allegation that Ms. Vullo knew about these

comparator violations and consciously declined to prosecute them. Dismissal Decision at 7.

        The NRA does not even attempt to make a showing that Ms. Vullo knew of the Lockton-

related violations that Judge McAvoy held were valid comparators. The allegations in ¶¶ 21, 67,

and 69 of the proposed Complaint do not speak of Lockton at all; they speak to the conduct of

Lloyd’s.5 Certainly, the proposed Complaint does not allege that Ms. Vullo knew of any of the

specific violations by the Lockton “comparators” identified by the Court, as detailed in

paragraph 59. Dismissal Decision at 11.

        Similarly, the NRA does not comply with the District Court’s timing requirement: the

NRA must plead that Ms. Vullo knew of comparators’ violations at the time “when DFS

commenced its investigation in the NRA’s insurance programs.” Id. The NRA pleads that the

DFS investigation “launched” in “October 2017.” Prop. SAC ¶ 35. Yet the NRA does not—and

cannot—allege that Ms. Vullo knew of any comparator before October 2017. The NRA’s Vullo-

related allegations (bare bones as they are) reference alleged communications that began four

months later—in February 2018. Id. ¶¶ 21, 67, and 69. These failures by the NRA to comply

with the District Court’s decision are, themselves, a ground for denial of the amendment.

        The NRA’s allegations that Ms. Vullo had generic knowledge of infractions “plaguing

the affinity-insurance marketplace,” id. ¶ 21, do not suffice, as the District Court already held,

see Dismissal Decision at 9 (“conclusory statements of Defendants’ scienter,” “naked assertions”



5
  Lockton is an excess lines broker, while Lloyd’s is a carrier (“Lloyd’s” is used in this brief to refer to
Lloyd’s of London, its United States affiliate, Lloyd’s America, Inc., and the Lloyd’s syndicates who
were parties to the DFS consent order). The nature of insurance law obligations differs for each, as the
separate consent orders reflect. The NRA’s attempted bait and switch on its selective enforcement claim
is yet another reason to deny this late motion.

                                                     14
    Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 18 of 23



and “formulaic recitations,” do not suffice). The NRA must detail what specifically Ms. Vullo

allegedly knew to support its claim that she made a conscious decision to not prosecute such

violations. This it has not done, and it cannot do.

       Even more to the point, absent such specific allegations, the Court cannot determine

whether the (alleged) non-enforcement was against a similarly-situated entity which is a fair

comparator. The Dismissal Decision only considered whether the NRA had appropriately

alleged knowledge after finding that the NRA had demonstrated that the specific paragraph 59

affiliate program violations (connected to Lockton Affinity) were a fair comparator. In contrast,

the NRA’s three Vullo-related allegations concerning Lloyd’s are so vague as to be meaningless.

Unlike the Lockton-related violations described in Paragraph 59, these new allegations do not

describe specific provisions of the Insurance Law, or specific product offerings, or specific

affiliate relationships. In the proposed complaint, the NRA merely alleges that Ms. Vullo

discussed “an array of technical regulatory infractions plaguing the affinity-insurance

marketplace” and refers generally to “infractions relating to other, similarly situated insurance

policies.” Prop. SAC ¶¶ 21, 69. There is no factual allegation about what these “other

infractions” were, and none about what the “other, similarly situated insurance policies” might

be. None of this is sufficient for a selective prosecution claim.

       These paragraphs are in marked contrast to the specifics in paragraph 59 which Judge

McAvoy relied on in determining that the Lockton Affiliate programs were valid comparators.

Without an allegation that Ms. Vullo knew about a specific violation, by a specific violator, the

Court cannot even begin to assess whether those violators are “similarly-situated entities.”

Dismissal Decision at 8. The NRA’s claim that the other policies are “similarly situated” are

“mere labels and conclusions” and “naked assertions” which are entitled to no weight. Id. at 9.



                                                 15
      Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 19 of 23



        The District Court already rejected such “conclusory statements” as insufficient to

ground a claim of selective enforcement. Id. The instant motion fails for the same reason. The

District Court provided the NRA with a clear roadmap of how it should seek to amend, if it had

the factual basis to do so. Because the NRA’s allegations do not meet the specific standard for

what is necessary to bring a selective enforcement claim against a high-level official under the

law of this case, its motion to amend must be denied.

II.     THE NRA CANNOT MEET ITS BURDEN TO ESTABLISH DILIGENCE AND
        LACK OF BAD FAITH

        The NRA’s dilatory conduct in seeking amendment is undeniable. For over five months

after the District Court’s dismissal decision, the NRA sat on its hands and did nothing to seek to

amend the complaint and add back a selective prosecution claim. Plaintiff bears the burden of

showing “good cause” to permit this proposed amendment because it is beyond the time set by

the Court’s scheduling order, which fixed a January 31, 2019 deadline. See Parker v. Columbia

Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000) (“[T]he Rule 16(b) ‘good cause’ standard,

rather than the more liberal standard of Rule 15(a), governs a motion to amend filed after the

deadline a district court has set for amending the pleadings.”); see also Dkt. 66 (citing Rule 16(b)

as standard to extend deadlines in Court’s scheduling order).

        The “good cause” standard chiefly “depends on the diligence of the moving

party.” Parker, 204 F.3d at 340. “A party is not considered to have acted diligently where the

proposed amendment is based on information that the party knew, or should have known, in

advance of the motion deadline.” Verdone v. Am. Greenfuels, LLC, No. 3:16-CV-01271 (VAB),

2017 WL 3668596, at *7 (D. Conn. Aug. 24, 2017) (internal quotation marks omitted)

(quoting Fresh Del Monte Produce, Inc. v. Del Monte Foods, Inc., 304 F.R.D. 170, 174-75




                                                16
     Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 20 of 23



(S.D.N.Y. 2014). The moving party bears the burden of showing diligence. Id. Plaintiff has

made no such showing.

        By its terms, the NRA’s motion provides only a single sentence describing its ostensible

basis for amendment. There, the NRA asserts that the amendment arises from: (i) documents the

NRA obtained from Lloyd’s—last June; (ii) a consulting expert who “interpret[ed]” those

documents; and (iii) unspecified “additional investigative work” the NRA did. Dkt. 155 at 7.

The NRA has no documents that provide a basis to amend; it has identified no witnesses who can

support its latest allegations. In short, the NRA cannot come close to meeting its “good cause”

burden, particularly given its shifting and incomplete bases for amendment.

        To the extent that the NRA has suggested that its basis to amend arises from documents

obtained in discovery from Lloyd’s, those documents were in the NRA’s possession in early

June 2019—and they make no reference to Ms. Vullo or to any non-prosecuted violations by

comparators in any event. See Sealed Exs. B, C, and D. The NRA’s baseless claims of

discovery delays are a red herring: discovery serves to provide evidence, or refute, well-pleaded

claims; a plaintiff cannot misuse discovery to fish for information to conjure a basis to plead a

claim in the first instance (must less re-plead a failed claim). See WL Cruz v. United Automobile

Workers, 2019 WL 3239843, *25 (N.D.N.Y. 2019) (citing caselaw). Given the timing, and their

contents, an amendment based on these documents was not “diligently” asserted.

        As to the other two purported bases that the NRA points to—the “consulting expert” and

the “investigation” that the NRA references—absolutely no detail as to either is provided, and

thus it is impossible to know whether the NRA’s conduct as to each was or was not “diligent.”

In a context where it is the movant’s burden to affirmatively demonstrate diligence, this absence

of information is fatal.



                                                17
    Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 21 of 23



       More critically, the purported “bases” that the NRA asserts are not, upon examination,

true factual bases for allegations against Ms. Vullo at all—raising a legitimate question whether

the amendment has been proposed in good faith. The NRA has now admitted that it “couldn’t

just amend on the basis of the documents [from Lloyd’s] themselves” and that it obtained no

“information from Lloyd’s” about whether Ms. Vullo has knowledge about any competitors’

violations. Greenberger Decl. Ex. 1 at 5-6, 14-15. In an interrogatory response, see Greenberger

Decl. Ex. 2, the NRA all but admits that it has no percipient or even hearsay witness to support

its allegation that Ms. Vullo “made it clear” she knew about and would not prosecute other

“technical regulatory infractions so long as Lloyd’s ceased providing insurance to gun groups.”

Prop. SAC ¶ 21. Even as it refuses to provide his or her identity, the NRA admits that the

“consulting expert” it has retained only “interpret[ed] the Lloyd’s documents.” Dkt. 155 at 7. A

witness who “interprets” documents is not a person with personal knowledge. There is no way

to “interpret” the Lloyd’s documents to claim that Ms. Vullo made statements evidencing

knowledge of comparators—because the documents do not even mention Ms. Vullo at all.

Sealed Exs. B, C, and D. And it beggars the imagination how a stranger could “interpret

documents” to determine what was in Ms. Vullo’s mind at any point.

       That leaves only the NRA’s unspecified “additional investigative work.” Dkt. 155 at 7.

But other than those three words, the NRA provides no details about what the “work” was, how

it provided a basis to amend, or, critically, when the investigation occurred. The NRA cannot

meet its burden with such empty words. Even the date the NRA’s alleged “investigation”

“concluded”—the only information the NRA provides—doesn’t help the NRA, because it is

beside the point. Dkt. 155 at 7. Could the NRA have learned this same information “in advance

of the motion”? Verdone, 2017 WL 3668596, at *7. How can an “investigation” that apparently

did not involve a single witness provide a basis for making allegations about a defendant’s

                                                18
       Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 22 of 23



knowledge and statements? Why has the NRA’s basis for amendment repeatedly changed? The

NRA offers answers to none of these questions; its motion must be denied.

         To demonstrate diligence, the NRA had to answer three specific questions: When,

specifically, did it learn the specific information it relies on in the proposed Complaint, why

could it not have learned that information earlier had it acted diligently, and has the amendment

been sought in good faith? Here, the NRA fails to answer any of these questions—and thus fails

to meet the standard under Rule 16.

III.     VULLO WOULD BE PREJUDICED BY THIS UNTIMELY AMENDMENT

         Years into this case, the NRA still has no evidence to support its claims; instead, it

propounds a proposed amendment that is ripe with falsehoods. Ms. Vullo would be prejudiced

by further unnecessary motion practice that further delays resolution of this case. She would be

prejudiced by permitting the NRA to make claims based on false allegations the NRA has no

basis to make. She would be prejudiced by permitting a selective prosecution claim that has no

basis in fact or law. She is prejudiced by the ongoing harm that flows from this baseless lawsuit,

and the additional baseless and scurrilous allegations in the proposed amended complaint.

         The NRA’s motion is an attempt to turn back the clock on the Court’s August 23, 2019

discovery order. In holding that the NRA’s discovery demands sought irrelevant evidence, the

Court appropriately relied, in part, on the dismissal of the selective enforcement claim. The

NRA, which had sought to use discovery as a fishing expedition, was clearly upset by the

decision; it appealed to the District Court despite having no basis to do so. This Court should not

permit the NRA to revive a baseless selective enforcement claim—despite the NRA’s lack of

witnesses or documentary support for its false allegations—which would cause further discovery

disputes and motion practice, so that the NRA can then claim a newfound entitlement to

discovery the Court has already ruled out of bounds.

                                                  19
    Case 1:18-cv-00566-TJM-CFH Document 164 Filed 01/27/20 Page 23 of 23



                                        CONCLUSION

       The NRA cannot be permitted to amend where it has not met the pleading standard

provided in the District Court’s May 2019 decision and has not demonstrated good cause and

diligence for its delay. At the last conference, the Court appropriately asked about “mov[ing]

this matter forward in a more expeditious and orderly fashion.” Greenberger Decl. Ex. 1 at 16.

Ms. Vullo shares the Court’s desire to move this case forward to a conclusion. Holding the NRA

to its burden and denying its baseless and untimely motion to amend would serve that goal.

Dated: New York, New York
       January 27, 2020
                                                EMERY CELLI BRINCKERHOFF
                                                 & ABADY LLP

                                                By:         /s/ Debra Greenberger
                                                       Andrew G. Celli, Jr.
                                                       Elizabeth Saylor
                                                       Debra L. Greenberger
                                                       600 Fifth Avenue
                                                       New York, New York 10020
                                                       (212) 763-5000

                                                Attorneys for Defendant Maria Vullo




                                               20
